IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


IN THE INTEREST OF: A.S., A MINOR     : No. 276 EAL 2022
                                      :
                                      :
PETITION OF: L.P., MOTHER             : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court

IN THE INTEREST OF: A.F.S., A MINOR   : No. 277 EAL 2022
PETITION OF: L.P., MOTHER             :
                                      :
                                      : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court

IN THE INTEREST OF: C.R., A MINOR     : No. 278 EAL 2022
                                      :
                                      :
PETITION OF: L.P., MOTHER             : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court

IN THE INTEREST OF: C.A.R., A MINOR   : No. 279 EAL 2022
                                      :
                                      :
PETITION OF: L.P., MOTHER             : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court

IN THE INTEREST OF: T.R., A MINOR     : No. 280 EAL 2022
                                      :
                                      :
PETITION OF: L.P., MOTHER             : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court

IN THE INTEREST OF: T.A.R., A MINOR   : No. 281 EAL 2022
                                      :
                                      :
PETITION OF: L.P., MOTHER             : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court

IN THE INTEREST OF J.S., A MINOR      : No. 282 EAL 2022
                                      :
                                      :
PETITION OF: L.P., MOTHER             : Petition for Allowance of Appeal
                                      : from the Order of the Superior Court
IN THE INTEREST OF: J.A.S., A MINOR        : No. 283 EAL 2022
                                           :
                                           :
PETITION OF: L.S.P., MOTHER                : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 21st day of December, 2022, the Petition for Allowance of Appeal

is DENIED.




[276 EAL 2022, 277 EAL 2022, 278 EAL 2022, 279 EAL 2022, 280 EAL 2022, 281 EAL
                    2022, 282 EAL 2022 and 283 EAL 2022] - 2